EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see P. 5, filed 03/16/2021, with respect to Rejections under 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

3.	Claims 3-7, 10-11, 14-17, and 21-23 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

The reasons for allowance have been set forth in the Final Office Action dated 2021/03/19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINH T LAM/Primary Examiner, Art Unit 2628